Citation Nr: 1532666	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  12-02 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for herniated discs at L4-S1 and degenerative disease at S1 and S3 (a back disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1985 to April 1987, and from October 1990 to May 1991.  He also has subsequent service in the United States Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

In May 2015, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in VBMS.


FINDINGS OF FACT

1.  The Veteran sustained injuries to the back during service.

2.  The Veteran's current herniated discs at L4-S1 and degenerative disease at S1 and S3 are related to active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The appeal of service connection for a back disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown,
4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, it is unclear whether the Veteran's back disability, diagnosed as herniated discs and degenerative disease, is considered arthritis as a "chronic disease" listed under 38 C.F.R. § 3.309(a).  As discussed below, however, the Board is granting service connection based on direct service connection; therefore, all other theories (including presumptive service connection for a chronic disease) are rendered moot.

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training (ACDUTRA).  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 C.F.R. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d) (2014).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Back Disability

In this case, the Veteran contends that he currently has a back disability as a result of an injury sustained during service while jogging, to include injuries to the back as a pilot.  As the Board is granting service connection based on direct service connection (adjudicated below), the additional theory of presumptive service connection for a chronic disease (arthritis) is rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the presumptive service connection theory will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).

After a review of all the evidence of record, lay and medical, the Board first finds that the weight of the evidence demonstrates that the Veteran sustained back injuries in service.  The Board finds the Veteran's account of back injuries to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  Specifically, the Veteran's military occupational specialty (MOS), as reflected in the DD Form 214, was pilot.  As such, the Board finds that injuries to the back are consistent with the Veteran's military service, and is recognized by VA.  38 U.S.C.A. § 1154(a) (West 2002).  In addition, a service treatment record from March 4, 1998 indicates that the Veteran complained of low back pain following an injury to the back while jogging five days prior to treatment.

The Board next finds that the Veteran has a current disability of the back.  In VA treatment records, particularly from December 2008 (within the relevant claim period), the Veteran was diagnosed with herniated discs at L4-S1 and degenerative disease at S1 and S3.  More recently, in the March 2012 VA examination report, the Veteran was diagnosed with herniated lumbar disc; therefore, a current back disability is shown.  Brammer, 3 Vet. App. at 225.  

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran's current back disability is related to the in-service back injuries.  The Veteran underwent a VA examination of the back in March 2012.  The VA examiner opined that the claimed condition is less likely than not incurred in, or caused by, the claimed in service injury, event, or illness.  The VA examiner explained that the Veteran's reported back injury five days prior to treatment on March 4, 1998 did not occur during active duty.  The Veteran's personnel records, however, clearly demonstrate that the Veteran was on a period of Annual Training at the time he sustained the back injury.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  When the Veteran sustained the back injury while jogging in March 1998, VA laws and regulations cited above make clear that service connection is available for an injury incurred during active duty, ACDUTRA, or INACDUTRA.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  As such, even if the entirety of the Veteran's service constituted INACDUTRA, which allows service connection only for injuries, not diseases, incurred or aggravated by duty, the Veteran has repeatedly alleged a back "injury," not a disease.  The alleged injury of the Veteran's back is an injury eligible for service connection.  In addition, the VA examiner did not address the significance, if any, of the Veteran's MOS as a pilot on the current back disability.  As such, the Board finds that the March 2012 VA medical opinion is inadequate and not probative.

In an October 2013 note, Dr. P.L., an orthopedic surgeon and the flight surgeon who examined the Veteran upon discharge, provided an opinion as to the etiology of the Veteran's current back disability.  Dr. P.L. noted that the Veteran is a pilot and requested documentation of current orthopedic conditions caused and aggravated by a history as a pilot in the Air Force.  He indicated that the Veteran's current conditions include significant chondromalacia of left knee status/post arthroscopy, which is aggravated by repetitive use to protect a back injury that occurred on March 4, 1998 while jogging.  Given the Veteran's history as a pilot and the March 1998 back injury, Dr. P.L. opined that it is "within [illegible] probability these conditions were caused by and aggravated by specific requirements and [illegible] as [a] pilot in the USAF."

Dr. P.L.'s opinion is competent and probative medical evidence because it is factually accurate, as he had knowledge of the relevant evidence in this case, particularly, that the Veteran is a pilot and sustained back injuries during service.  Dr. P.L. also relied on accurate facts and rendered an opinion that is supported by a sound reasoning.  There is no other competent medical opinion of record against the claim that adequately addresses the etiology of the back disability.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for a back disability have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for herniated discs at L4-S1 and degenerative disease at S1 and S3 is granted.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


